United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. GOVERNMENT PRINTING OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda L. Harper, for the appellant
No appearance, for the Director

Docket No. 09-574
Issued: June 4, 2009

Oral Argument April 8, 2009

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2009 appellant, through his representative, filed a timely appeal of the
April 17 and November 21, 2008 merit decisions of the Office of Workers’ Compensation
Programs finding three percent impairment of the right upper extremity. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a three percent impairment of the right
upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On November 2, 2004 appellant, then a 51-year-old head pressman, filed a traumatic
injury claim alleging that on October 26, 2004 he sustained a lump on his right wrist as a result
of pressing down on a wrench. By letter dated December 30, 2004, the Office accepted his claim
for a ganglion cyst of the right wrist and authorized surgery to remove the cyst, which was

performed on March 3, 2005 by Dr. German H. Nader, an attending Board-certified orthopedic
surgeon.
On March 21, 2006 appellant filed a claim for a schedule award. In a March 17, 2006
medical report, Dr. Nader stated that appellant sustained a three percent impairment of the right
upper extremity for loss of volar flexion. He advised that the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001) were silent
on rating impairment for appellant’s wrist surgery and scar. Dr. Nader determined that appellant
had an additional three percent impairment resulting in a six percent impairment of the right
upper extremity.
In a July 31, 2006 report, Dr. Nader stated that appellant had reached maximum medical
improvement. He found that appellant had lost 12 percent of volar flexion of the right wrist and
had no atrophy. Dr. Nader further found that appellant’s subjective complaint of paresthesia
from the right wrist to the shoulder was not substantiated by examination. He reiterated his
opinion that appellant sustained a six percent impairment of the right upper extremity. Dr. Nader
related that he had not used the A.M.A., Guides.
In a January 9, 2007 report, Dr. Eric G. Dawson, an attending orthopedic surgeon,
reviewed a history of appellant’s October 26, 2004 employment injury and medical treatment.
On physical examination, he reported no signs of cervical discopathy or cervical radiculopathy as
the motor units were tested bilaterally of the upper extremities without deficit. Dr. Dawson
stated that appellant demonstrated signs of a healed z-plasty, which was used either for a
tenosynovectomy and/or removal of ganglion cysts. There was some atrophy locally, but not
enough for circumferential changes. There was some thinning of the skin and slight loss of
integumentary structures consistent with local complex regional pain syndrome (CRPS). There
was “local soft, as well as pinpoint discrepancy loss in the distribution of the posterior
antibrachial cutaneous nerve.” Dr. Dawson reported 44 degrees of flexion, which constituted a
three percent impairment and 42 degrees of extension, which constituted a four percent
impairment (A.M.A., Guides 467, Figure 16-28). He also reported 15 degrees of radial
deviation, which represented a one percent impairment and 36 degrees of ulnar deviation, which
represented a zero percent impairment (A.M.A., Guides 469, Figure 16-31).
Dr. Dawson determined that appellant sustained a Grade 4 sensory loss of the posterior
antibrachial cutaneous nerve (A.M.A., Guides 482, Table 16-10a), which constituted a four
percent impairment even though the sensory deficit percentage would be higher under Figure
16-48 on page 488 of the A.M.A., Guides. He stated that his CRPS findings were demonstrated
by soft touch neurosensory deficit, which was indicated by atrophy of dermal and integumentary
structures with local pain and fatigue-ability. Dr. Dawson stated that power loss due to local
structural concerns constituted a 5 percent impairment and added to the 12 percent impairment
for loss of range of motion, resulting in a 17 percent impairment of the right upper extremity. He
related that this impairment rating was conservative noting, that many times the figures were
double and above for CRPS related to carpal tunnel syndrome.
On March 7, 2007 Dr. Willie E. Thompson, an Office medical adviser, reviewed
appellant’s October 26, 2004 employment injury and medical treatment. He determined that
12 degrees of volar flexion represented 50 degrees of flexion, which resulted in a two percent

2

impairment of the right upper extremity (A.M.A., Guides 467, Figure 16-48). Dr. Thompson
stated that Dr. Nader’s July 31, 2006 statement that he did not use the A.M.A., Guides and had
never done so in determining impairment ratings for the Office was clearly not consistent with
the Office’s policy. He opined that appellant reached maximum medical improvement on
March 3, 2006. Dr. Thompson stated that Dr. Dawson’s January 9, 2007 finding that appellant
sustained a 17 percent impairment of the left upper extremity was based on a diagnosis of CRPS
which had not been accepted by the Office.1 He noted that Dr. Dawson attempted to rate
appellant for some type of neurological impairment or impingement which was not an accepted
condition. Dr. Thompson related that Dr. Dawson’s January 9, 2007 report was inconsistent with
the accepted condition and it did not relate to the accepted October 26, 2004 employment injury.
He concluded that appellant sustained a two percent impairment of the right upper extremity.
Dr. Thompson further concluded that appellant reached maximum medical improvement on
March 3, 2006.
By decision dated May 23, 2007, the Office granted appellant a schedule award for a two
percent impairment of the right upper extremity.2 On June 5, 2007 it amended the May 23, 2007
decision to reflect the finding that Dr. Thompson’s March 7, 2007 opinion constituted the weight
of the medical evidence.
On June 6, 2007 appellant requested an oral hearing before an Office hearing
representative.
By decision dated November 1, 2007, an Office hearing representative set aside the
June 5, 2007 decision and remanded the case to the Office. The hearing representative instructed
the Office to further develop the medical evidence to determine whether appellant developed
CRPS as a result of the October 26, 2004 employment injury and the extent of any permanent
impairment based on the A.M.A., Guides due to this condition.
By letter dated November 5, 2007, the Office requested that Dr. Nader address whether
appellant developed CRPS as a result of his accepted employment injury and/or effects of the
March 3, 2005 surgery. Dr. Nader did not respond.
By letter dated February 22, 2008, the Office referred appellant, together with a statement
of accepted facts, the case record and a list of questions to be addressed, to Dr. Robert A. Smith,
a Board-certified orthopedic surgeon, for a second opinion medical examination.
In a March 5, 2008 report, Dr. Smith reviewed a history of appellant’s accepted
employment injury and medical treatment.3 On physical examination of the right hand, he
reported a well-healed, z-type incision on the dorsum of the hand where the ganglion cyst had
1

The Board notes that it appears that Dr. Thompson inadvertently stated that Dr. Dawson found that appellant
sustained a 17 percent impairment of the left extremity rather than the right extremity as Dr. Dawson’s January 9,
2007 report only addressed impairment of appellant’s right upper extremity.
2

The Board notes that the Office’s May 23, 2007 decision is not contained in the case record.

3

Dr. Smith noted that the date of injury was November 2, 2004, the date appellant filed his traumatic injury claim
rather than October 26, 2004, the actual date of his injury.

3

been removed. Dr. Smith stated that sensation in the adjacent skin distally was normal. He
found no evidence of atrophy in either the forearm or hand. There was also no evidence of any
skin or integument defect as found by Dr. Dawson and no abnormal sweating. Dr. Smith stated
that appellant exhibited normal hair growth and nails on his hand. He reported 60 degrees of
dorsiflexion, 30 degrees of ulnar deviation and 20 degrees of radial deviation which each
constituted a zero percent impairment and 40 degrees of volar flexion constituted a three percent
impairment (A.M.A., Guides 467, 469, Figures 16-28 and 16-31). Dr. Smith further reported
normal grip, pinch and opposition strength. He advised that, based on the A.M.A., Guides,
appellant sustained a three percent impairment of the right upper extremity causally related to the
accepted employment-related injury. Dr. Smith found no evidence of a work-related nerve
injury or sympathetic remediated condition such as CRPS or reflex sympathetic dystrophy. He
concluded that appellant reached maximum medical improvement on March 3, 2006.
In an April 17, 2008 decision, the Office granted appellant a schedule award for an
additional one percent impairment, for a total three percent impairment of the right upper
extremity. On May 16, 2008 appellant requested an oral hearing before an Office hearing
representative.
At the September 16, 2008 hearing, appellant’s representative argued that the Office
failed to obtain sufficient medical evidence regarding appellant’s CRPS condition as directed by
the hearing representative. She further argued that Dr. Smith failed to provide a clear opinion
addressing the cause of appellant’s carpal tunnel syndrome as demonstrated by the July 2008
electromyogram and nerve conduction velocity (EMG/NCV) study results.4 The representative
noted that appellant had filed an occupational disease claim for his carpal tunnel syndrome and
that it was currently under development. She stated that he was seeking a schedule award that
included his carpal tunnel syndrome.
Following the hearing, appellant submitted Dr. Dawson’s June 12, 2008 report.
Dr. Dawson stated that appellant continued to experience weakness in the hand and wrist, which
caused significant pain and discomfort and “giving way” of the hand and wrist. He reported
atrophy that was measurable on the right versus the left. In a March 30, 2007 report, Dr. Dawson
stated that appellant had nerve impingement in the right hand based on history and findings on
examination. In reports dated July 10 and 31, August 27 and October 17, 2008, he stated that a
June 25, 2008 EMG/NCV study demonstrated right carpal tunnel syndrome. Dr. Dawson
advised that appellant’s repetitive work duties aggravated and exacerbated this condition. The
June 25, 2008 EMG/NCV study was performed by Dr. Rashid Khan, a Board-certified
physiatrist which found electrodiagnostic evidence of moderate right median sensorimotor
neuropathy axonal and demyelinating consistent with right carpal tunnel syndrome. Dr. Khan
also found no electrodiagnostic evidence of right cervical radiculopathy.
By decision dated November 21, 2008, an Office hearing representative affirmed the
April 17, 2008 decision. The hearing representative found that the evidence submitted by
appellant was insufficient to establish that he had more than a three percent impairment of the
right upper extremity. The hearing representative found that Dr. Dawson’s reports failed to
4

The Board notes that the July 2008 EMG/NCV study results are not contained in the case record.

4

provide a rationalized medical opinion establishing that appellant’s carpal tunnel syndrome was
causally related to his October 26, 2004 employment-related injury. The hearing representative
noted that the physician’s reports were supportive of appellant’s claim file number xxxxxx848
for right carpal tunnel syndrome, which was still under development.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.7 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.8
ANALYSIS
The Office granted appellant a schedule award for a three percent impairment of the right
upper extremity. On appeal, appellant contends that he has greater impairment. The Board finds
that the case is not in posture for decision.
Appellant’s schedule award was based on his accepted employment-related ganglion cyst
of the right wrist. At the September 16, 2008 hearing and as noted by the hearing representative
in the November 21, 2008 decision, appellant filed an occupational disease claim file number
xxxxxx848 for carpal tunnel syndrome of the right wrist due to the accepted employment-related
injury and his work duties. The claim was under development by the Office. At oral argument
before the Board, appellant contends that the claim was accepted for this condition.
Dr. Dawson’s July 31 and October 17, 2008 reports stated that appellant’s carpal tunnel
syndrome was aggravated and exacerbated by his repetitive work duties. The Board notes,
however, that the record on appeal does not indicate whether the Office accepted appellant’s
occupational disease claim for carpal tunnel syndrome of the right wrist. In order to properly
determine the degree of permanent impairment to the right upper extremity causally related to
employment, the issue of whether appellant’s additional right wrist condition is employment
related must properly be resolved. Once that issue is resolved, an appropriate determination can
be made as to entitlement to a schedule award. The Board will remand the case to the Office.
On remand the Office should combine appellant’s claim file number xxxxxx848 for
carpal tunnel syndrome of the right wrist with the current claim file number xxxxxx148 for the
accepted employment-related ganglion cyst of the right wrist for proper consideration of his
5

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

6

20 C.F.R. § 10.404.

7

5 U.S.C. § 8107(c)(19).

8

Supra note 6.

5

claim for a schedule award. If appellant’s claim has been accepted for carpal tunnel syndrome,
then the Office should prepare an amended statement of accepted facts and submit the medical
record to an appropriate medical specialist to determine the extent of permanent impairment
under the A.M.A., Guides. After such development as deemed necessary, the Office should
issue an appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant has
more than a three percent impairment of the right upper extremity, for which he received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the November 21 and April 17, 2008 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further consideration consistent with this decision.
Issued: June 4, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

